Title: From Thomas Jefferson to Richard Henry Lee, 8 July 1776
From: Jefferson, Thomas
To: Lee, Richard Henry


                    
                        Dr Sir
                        Philadelphia July 8th. 1776
                    
                    For news I refer you to your brother who writes on that head. I enclose you a copy of the declaration of independence as agreed to  by the House, and also, as originally framed. You will judge whether it is the better or worse for the Critics. I shall return to Virginia after the 11th of August. I wish my successor may be certain to Come before that time, in that case, I shall hope to see you and Mr. Wythe in Convention, that the business of Government, which is of everlasting Concern, may receive your aid. Adieu, and beleive me to be Your friend & Servant,
                    
                        Thomas Jefferson
                    
                